Exhibit 10.3
FOURTH AND VINE
OFFICE LEASE
     THIS LEASE, made the 9th day of May, 2008, by and between SELIG HOLDINGS
COMPANY, a Washington limited liability company, whose address is 1000 Second
Avenue, Suite 1800, Seattle, Washington, 98104-1046, hereinafter referred to as
“Lessor” and ONCOTHYREON INC., a Delaware corporation, hereinafter referred to
as “Lessee”.
     1. DESCRIPTION, Lessor in consideration of the agreements contained in this
lease, does hereby lease to Lessee, upon the terms and conditions hereinafter
set forth, that certain space consisting of the agreed upon square footage* of
18,177 (hereinafter referred to as “Premises”) situated on the 5th floor level
of the Fourth & Vine Building, 2601 Fourth Avenue, City of Seattle, State of
Washington 98121, the legal description of which is:
Lots 5, 6, 7 and 8, Block 33 Bell and Denny’s Second Addition to City of
Seattle, heretofore laid off by A. A. Denny and William N. Bell according to
plat recorded in Volume 1 of plats, page 77 in King County Washington.
Suite 500
 
*  Rentable square footage stated above is an estimate of the rentable square
footage and is based on the Building Owners and Managers Association Standard
Method for Measuring Area in Office Buildings (ANSI/BOMA Z65.1-1996).
     2. TERM, The term of this Lease shall be for a period of eighty-four
(84) months, commencing the eighteenth day of December, 2011 and ending
eighty-four (84) months thereafter.
     3. RENT, Lessee covenants and agrees to pay Lessor rent each month in
advance on the first day of each calendar month. Rent shall be computed at the
annual base rental rate as follows:

         
12/18/11 — 12/17/12
  $ 31.50  
12/18/12 — 12/17/13
  $ 32.00  
12/18/13 — 12/17/14
  $ 32.50  
12/18/14 — 12/17/15
  $ 33.00  
12/18/15 — 12/17/16
  $ 33.50  
12/18/16 — 12/17/17
  $ 34.00  
12/18/17 — 12/17/18
  $ 34.50  

     Rent for any fractional calendar month, at the beginning or end of the
term, shall be the pro rated portion of the rent computed on an annual basis.
     4. CONSIDERATION, As consideration for the execution of this Lease, Lessee
shall deliver to Lessor, within five (5) days of full execution of this Lease,
prepayment of first months rent ($48,472.00), and the last month’s rent
($53,016.25), plus a deposit (the “Security Deposit”) equal to three (3) month’s
average rent ($152,232.17) as security for Lessee’s performance under the Lease.
Such consideration shall be in the form of cash, totaling ($253,720.62).

 



--------------------------------------------------------------------------------



 



     5. USES, Lessee agrees that Lessee will use and occupy said Premises for
general office, laboratory, research and development uses and related purposes
and for no other purposes without Lessor’s prior written consent (the “Permitted
Use”).
     6. RULES AND REGULATIONS, Lessee and their agents, employees, servants or
those claiming under Lessee will at all times observe, perform and abide by all
of the Rules and Regulations that are printed within this Office Lease, or which
may be hereafter promulgated by Lessor, all of which it is covenanted and agreed
by the parties hereto shall be and are hereby made a part of this lease.
Notwithstanding anything to the contrary herein, Lessee shall not be required to
comply with any new rule or regulation unless the same applies
non-discriminatorily to all occupants of the Building, does not unreasonably
interfere with Lessee’s use of the Premises or Lessee’s parking rights and does
not materially increase the obligations or decrease the rights of Lessee under
this Lease.
     7. CARE AND SURRENDER OF PREMISES, Lessee shall take good care of the
Premises and shall promptly make all necessary repairs except those required
herein to be made by Lessor. At the expiration or sooner termination of this
lease, Lessee, without notice, will immediately and peacefully quit and
surrender the Premises in good order, condition and repair (damage by reasonable
wear, the elements, fire, casualties, condemnation, Hazardous Materials (other
than those released or emitted by Lessee), and alterations or other interior
improvements which it is permitted to surrender at the termination of the Lease,
excepted). Lessee shall be responsible for removal of all personal property from
the Premises, (excepting fixtures being that which is attached to the Premises,
and property of the Lessor) including, but not limited to, the removal of
Lessee’s communication cabling, telephone equipment and signage. Lessee shall be
responsible for repairing any damage to the Premises caused by such removal. If
Lessee fails to remove and restore the Premises at lease expiration, then Lessor
shall have the right to remove said property and restore the Premises and Lessee
shall be responsible for all costs associated therewith. Lessee shall also be
responsible for those costs incurred by Lessor for removing debris Lessee may
discard in the process of preparing to vacate the Premises and for a final
cleaning of the Premises, including, but not limited to, the cleaning, or
replacement of carpets if damage is not caused by reasonable wear, and removal
and disposal of Lessee’s personal property remaining in the Premises.
     8. ALTERATIONS, Lessee shall not make any alterations or improvements in,
or additions to said Premises (“Alterations”) without first obtaining the
written consent of Lessor, whose consent shall not be unreasonably withheld,
conditioned or delayed; provided however, that if Lessor has not granted or
denied its consent to any such proposed Alterations within ten (10) business
days after its receipt of Lessee’s written request for such approval, then
Lessor shall be deemed to have approved such Alterations. All such alterations,
additions and improvements shall be at the sole cost and expense of Lessee and
shall become the property of Lessor and shall remain in and be surrendered with
the Premises as a part thereof at the termination of this lease, without
disturbance, molestation or injury. Notwithstanding anything to the contrary
herein, (a) Alterations and Lessee’s trade fixtures, furniture, equipment and
other personal property installed in the Premises (except for any of the
foregoing paid for with the proceeds of the Allowance) (“Lessee’s Property”)
shall at all times be and remain Lessee’s property, (b) except for Alterations
which cannot be removed without structural injury to the Premises, at any time
except during the ordinary business hours of the Building. Lessee may remove
Lessee’s Property from the Premises, provided that

-2-



--------------------------------------------------------------------------------



 



Lessee repairs all damage caused by such removal, (c) Lessor shall have no lien
or other interest in any item of Lessee’s Property and (d) Lessor shall have no
right to require Lessee to remove any alterations unless it notifies Lessee at
the time it consents (or is deemed to have consented) to such alteration that it
shall require such alteration to be removed.
     9. RESTRICTIONS, Lessee will not use or permit to be used in said Premises
anything that will increase the rate of insurance on said Building or any part
thereof (except for the Permitted Use), nor anything that may be dangerous to
life or limb; nor in any manner deface or injure said Building or any part
thereof; nor overload any floor or part thereof; nor permit any objectionable
noise or odor to escape or to be emitted from said Premises, or do anything or
permit anything to be done upon said Premises in any way tending to create a
nuisance or to disturb any other tenant or occupant of any part of said
Building. If Lessee’s Permitted Use causes Lessor’s rate of insurance to
increase, Lessee shall reimburse Lessor such increase. Lessee, at Lessee’s
expense, will comply with all health, fire and police regulations respecting
said Premises. The Premises shall not be used for lodging or sleeping, and no
animals or birds will be allowed in the Building (except as permitted under the
Permitted Use). Notwithstanding anything to the contrary herein, Lessee shall
not be required to comply with or cause the Premises to comply with any laws,
rules or regulations requiring the construction of alterations unless such
compliance is necessitated solely due to Lessee’s particular use of the
Premises.
     10. WEIGHT RESTRICTIONS, Safes, furniture or bulky articles may be moved in
or out of said Premises only at such hours and in such manner as will least
inconvenience other tenants, which hours and manner shall be at the discretion
of Lessor. No safe or other article of over 2,000 pounds shall be moved into
said Premises without the consent of Lessor, whose consent shall not be
unreasonably withheld, conditioned or delayed, and Lessor shall have the right
to locate the position of any article of weight in said Premises if Lessor so
desires.
     11. SIGN RESTRICTION, No sign, picture, advertisement or notice shall be
displayed, inscribed, painted or affixed to any of the glass or woodwork of the
Building without the prior approval of Lessor. Such approval shall not be
unreasonably withheld, conditioned or delayed. Notwithstanding the foregoing,
Lessor shall install within a reasonable time following execution of this Lease,
at Lessor’s cost and expense, appropriate building standard signage identifying
Lessee’s name at the main building directory.
     12. LOCKS, No additional locks shall be placed upon any doors of the
Premises. Keys will be furnished to each door lock. At the termination of the
lease, Lessee shall surrender all keys to the Premises whether paid for or not.
     13. KEY, Lessor, his janitor, engineer or other agents may retain a pass
key to said Premises to enable him to examine the Premises from time to time
with reference to any emergency or to the general maintenance of said Premises.
Notwithstanding anything to the contrary herein, Lessor and Lessor’s agents,
except in the case of emergency, shall provide Lessee with one (1) business day
notice prior to entry of the Premises. Any entry by Lessor and Lessor’s agents
shall not impair Lessee’s operations more than reasonably necessary, and shall
comply with Lessee’s reasonable security measures, all applicable laws and
regulations and all of Lessee’s policies and procedures, including, without
limitation, all posted notices and instructions.

-3-



--------------------------------------------------------------------------------



 



     14. TELEPHONE SERVICE, If Lessee desires telephonic or any other electric
connection, Lessor will direct the electricians as to where and how the wires
are to be introduced, and without such directions no boring or cutting for wires
in installation thereof will be permitted.
     15. SERVICES, Lessor shall maintain Premises and the public and common
areas of Building, such as lobbies, stairs, corridor and restrooms, in
reasonably good order and condition except for damage occasioned by the act of
Lessee. Notwithstanding anything to the contrary herein, Lessor shall perform
and construct, and Lessee shall have no responsibility to perform or construct,
any repair, maintenance or improvements (a) necessitated by the acts or
omissions of Lessor or any other occupant of the Building, or their respective
agents, employees or contractors, (b) for which Lessor has a right of
reimbursement from others, (c) to the structural portions of the Building,
(d) which could be treated as a “capital expenditure” under generally accepted
accounting principles, (e) to the heating, ventilating, air conditioning,
electrical, water, sewer, and plumbing systems serving the Premises and the
Building; provided, however, that Lessee shall obtain a one (1) year warranty on
any Tenant Improvements made to such systems, and (f) to any portion of the
Building outside of the demising walls of the Premises. Notwithstanding the
foregoing, Lessee shall pay for its share of the repairs described in
subsections (d) – (f) to the extent such costs are properly included in
Operating Services.
     Lessor shall furnish Premises with electricity for lighting and operation
of low power usage office machines, laboratory machines, heat, normal office and
laboratory air-conditioning, and elevator services, during the ordinary business
hours of the Building. Such hours are 6:00 a.m. – 6:00 p.m. Monday through
Friday. Air-conditioning units and electricity therefore for special
air-conditioning requirements, such as for information technology rooms or those
rooms and/or areas requiring air conditioning 24 hours per day, seven days per
week, shall be at Lessee’s expense. If usage of other utilities exceeds other
utilities that are typically consumed for the Permitted Use, such excess shall
be reimbursed by Lessee to Lessor. Lessor shall also provide lighting
replacement for Lessor furnished lighting, toilet room supplies, window washing
with reasonable frequency, and customary janitor service. Lessor shall provide
all services, which are normally provided in similar office buildings in the
general area in a first class and a cost efficient manner. Electricity for
lighting and operation of low power usage office machines, laboratory machines,
heat, normal office and laboratory air conditioning, and elevator services shall
be provided without additional charge between the hours of 7 a.m. to 7 p.m.,
Monday through Friday and between 7 a.m. to 1 p.m., Saturdays throughout the
year except Christmas Day, Thanksgiving, New Year’s Day, Memorial Day,
Independence Day and Labor Day.
     Lessor shall not be liable to Lessee for any loss or damage caused by or
resulting from any variation, interruption or any failure of said services due
to any cause whatsoever. No temporary interruption or failure of such services
incident to the making of repairs, alterations, or improvements, or due to
accident or strike or conditions or events not under Lessor’s control shall be
deemed as an eviction of Lessee or relieve Lessee from any of Lessee’s
obligations hereunder. Notwithstanding anything to the contrary herein, if, due
to Lessor’s negligence, the Premises should become not reasonably suitable for
Lessee’s use as a consequence of cessation of utilities or other services,
interference with access to the Premises, legal restrictions or the presence of
any Hazardous Material which does not result from Lessee’s release or emission
of such Hazardous Material, and in any of the foregoing cases the interference
with Lessee’s use of the Premises persists for fifteen (15)

-4-



--------------------------------------------------------------------------------



 



calendar days, then Lessee shall be entitled to an equitable abatement of rent
to the extent of the interference with Lessee’s use of the Premises occasioned
thereby. If the interference persists for more than ninety (90) calendar days,
Lessee shall have the right to terminate this Lease; provided that Lessee has
given Lessor at least thirty (30) calendar days prior written notice of such
termination, which notice may be delivered within such ninety (90) day period.
     In the event of any lack of attention on the part of Lessor and any
dissatisfaction with the service of the Building, or any unreasonable annoyance
of any kind, Lessee is requested to make complaints at Lessor’s Building office
and not to Lessor’s employees or agents seen within the Building. Lessee is
further requested to remember that Lessor is as anxious as Lessee that a high
grade service be maintained, and that the Premises be kept in a state to enable
Lessee to transact business with the greatest possible ease and comfort. The
rules and regulations are not made to unnecessarily restrict Lessee, but to
enable Lessor to operate the Building to the best advantage of both parties
hereto. To this end Lessor shall have the right to waive from time to time such
part or parts of these rules and regulations as in his judgment may not be
necessary for the proper maintenance or operation of the Building or consistent
with good service, and may from time to time make such further reasonable rules
and regulations as in his judgment may be needed for the safety, care and
cleanliness of the Premises and the Building and for the preservation of order
therein.
     16. SOLICITORS, Lessor will make an effort to keep solicitors out of the
Building, and Lessee will not oppose Lessor in his attempt to accomplish this
end.
     17. FLOOR PLAN, A plan of the Premises shall be attached hereto and marked
Exhibit A.
     18. ASSIGNMENT, Lessee will not assign this lease, or any interest
hereunder without Lessor’s prior written consent, which shall not be
unreasonably withheld or delayed, and this Lease, or any interest hereunder,
shall not be assigned by operation of law. Lessee shall have the right to
sublease or assign the Premises to any affiliated company or any entity
resulting from the merger, consolidation or restructuring of Lessee or in
connection with a sale of the assets used in connection with the business
operated by Lessee at the Building, by providing fifteen (15) days prior written
notice to Lessor. A sale or transfer of Lessee’s capital stock shall not be
deemed an assignment, subletting or any other transfer of this Lease or the
Premises. Lessee shall retain seventy-five percent (75%) of any profits obtained
from subleasing or assignment, net of all expenses incurred by Lessee
attributable to the assignment or sublease, including brokerage fees, legal fees
and tenant improvements.
     19. OPERATING SERVICES AND REAL ESTATE TAXES, The annual base rental rate
per rentable square foot in Paragraph 3 includes Lessee’s proportionate share of
Operating Services and Real Estate Taxes for the first twelve months of the
lease term, “Base Year Costs”. Only actual increases from these Base Year Costs,
if any, will be passed on to Lessee on a proportionate basis.
DEFINITIONS
Base Year

-5-



--------------------------------------------------------------------------------



 



     For computing the Base Year Costs, the base year shall be the calendar year
stated herein or if a specific calendar year is not stated herein then the base
year shall be the calendar year in which the lease term commences. The base year
shall be the calendar year 2012.
Comparison Year
     The Comparison Year(s) shall be the calendar year(s) subsequent to the base
year.
Operating Services
     “Operating Services” include, but are not limited to, the charges incurred
by Lessor for: Building operation salaries, benefits, management fee of five
percent (5%) of gross income for the Building, insurance, electricity,
janitorial, supplies, telephone, HVAC, repair and maintenance, window washing,
water and sewer, security, landscaping, disposal, elevator and any other service
or supplies reasonably necessary to the use and operation of the premises.
Operating Services shall also include the amortization cost of capital
investment items and of the installation thereof, which are primarily for the
purpose of safety, saving energy or reducing operating costs, or which may be
required by governmental authority, (all such costs shall be amortized over the
reasonable life of the capital investment item, with the reasonable life and
amortization schedule being determined in accordance with generally accepted
accounting principles). Notwithstanding anything to the contrary contained
herein, Operating Services shall not include and Lessee shall in no event have
any obligation to perform or to pay directly, or to reimburse Lessor for, all or
any portion of the following repairs, maintenance, improvements, replacements,
premiums, claims, losses, fees, charges, costs and expenses (collectively,
“costs”):
          (i) real estate taxes;
          (ii) legal fees, auditing fees, brokerage commissions, advertising
costs, or other related expenses incurred by Lessor in an effort to generate
rental income;
          (iii) repairs, alterations, additions, improvements, or replacements
made to rectify or correct any defect in the original design, materials or
workmanship of the Building or common areas (but not including repairs,
alterations, additions, improvements or replacements made as a result of
ordinary wear and tear);
          (iv) damage and repairs and other costs attributable to fire or other
casualty or condemnation;
          (v) damage and repairs necessitated by the negligence or willful
misconduct of Lessor, Lessor’s employees, contractors or agents:
          (vi) executive salaries and the salaries of other employees of Lessor
to the extent that such services are not in connection with the management,
operation, repair or maintenance of the Building;
          (vii) Lessor’s general overhead expenses not related to the Building;

-6-



--------------------------------------------------------------------------------



 



          (viii) legal fees, accountant’s fees and other expenses incurred in
connection with disputes with tenants or other occupants of the Building or
associated with the enforcement of the terms of any leases with tenants or the
defense of Lessor’s title to or interest in the Building or any part thereof
unless the outcome is to the financial benefit of all tenants;
          (ix) costs (including permit, license and inspection fees) incurred in
renovating or otherwise improving, decorating, painting or altering (1) vacant
space (excluding common areas) in the Building or (2) space for tenants or other
occupants in the Building and costs incurred in supplying any item or service to
less than all of the tenants in the Building;
          (x) costs incurred due to a violation by Lessor or any other tenant of
the Building of the terms and conditions of a lease or other agreement;
          (xi) cost of any specific service provided to Lessee or other
occupants of the Building for which Lessor is reimbursed (but not including
Operating Services and Real Estate Tax increases above Base Year Costs to the
extent reimbursed Lessor) or any other expense for which Lessor is or will be
reimbursed by another source (i.e., expenses covered by insurance or
warranties):
          (xii) costs and expenses which could be capitalized under generally
accepted accounting principles, with the exception of the capital investment
items specified hereinabove;
          (xiii) Building management fees in excess of the management fees
specified hereinabove;
          (xiv) cost incurred with owning and/or operating the parking lot(s)
serving the Building by independent parking operator(s);
          (xv) fees paid to Lessor or any affiliate of Lessor for goods or
services in excess of the fees that would typically be charged by unrelated,
independent persons or entities for similar goods and services;
          (xvi) rent called for under any ground lease or master lease;
          (xvii) principal and/or interest payments called for under any debt
secured by a mortgage or deed of trust on the Building; and
          (xviii) costs occasioned by the act, omission or violation of any law
by Lessor, any other occupant of the Building, or their respective agents,
employees or contractors;
          (xix) costs to comply with any covenant, condition, restriction,
underwriter’s requirement or law applicable to the Building on the Commencement
Date;
          (xx) insurance Costs for coverage not customarily paid by tenants of
similar projects in the vicinity of the Premises, earthquake insurance premiums
(unless required by Lessor’s lender), increases in insurance Costs caused by the
activities of another occupant of the Building, insurance deductibles, and
co-insurance payments;

-7-



--------------------------------------------------------------------------------



 



          (xxi) costs incurred in connection with the presence of any Hazardous
Material, except to the extent caused by the release or emission of the
Hazardous Material in question by Lessee;
          (xxii) expense reserves; and
          (xxiii) costs of structural repairs to the Building.
Operating Services that vary with occupancy shall be adjusted for the Base Year
and all Comparison Year(s) to reflect the greater of actual occupancy or 95%
occupancy.
Real Estate Taxes
     Real Estate Taxes shall be the taxes paid by Lessor in the base year and
each respective Comparison Year. Real Estate Taxes shall be a separate category
and shall be treated as such. “Real Estate Taxes” shall not include and Lessee
shall not be required to pay any portion of any tax or assessment expense or any
increase therein (a) in excess of the amount which would be payable if such tax
or assessment expense were paid in installments over the longest permitted term;
(b) imposed on land and improvements other than the Building; (c) attributable
to Lessor’s net income, inheritance, gift, transfer, estate or state taxes; or
(d) resulting from a change of ownership or transfer of any or all of the
Building or the improvement of any of the Building for the sole use of other
occupants.
Proportionate Basis
     Lessee’s share of Base Year and Comparison Year(s) Costs shall be a
fraction, the numerator of which shall be the number of rentable square feet
contained in the leased Premises (see Paragraph 1) and the denominator of which
shall be the number of rentable square feet in the Building in which the, leased
Premises are Located (123,445/RSF).
Computation of Adjustments to Base Year Costs
     Any adjustment to Base Year Costs will commence to occur in the first month
following the Base Year with subsequent adjustments commencing every twelve
months of the lease term thereafter, as appropriate. Lessee shall be responsible
for any increase between Lessee’s proportionate share of Base Year Costs and
Lessee’s proportionate share of each respective Comparison Year(s) Costs. These
costs shall be initially calculated based on estimated (projected) costs with
reconciliation to actual costs when annual audited numbers are completed. For
the purpose of calculating projected increases to Base Year Costs, Lessor shall
review historical data to predict if any estimated increases would be
anticipated in a Comparison Year(s). If they are, then commencing in Month 13
and/or every twelve month period thereafter, Lessor will assess a monthly charge
to be paid together with monthly base rent. Once actual cost data for Comparison
Year(s) Real Estate Taxes and Operating Services for the entire Building is
formulated in accordance with generally accepted accounting principles and
adjusted (to the extent such costs vary with occupancy) to the greater of actual
occupancy or 100% occupancy, then Lessee’s estimated pass-through costs shall be
corrected with Lessee or Lessor, as appropriate, reimbursing the other for the
difference between the estimated and actual costs, at that time in a lump sum
payment. Lessee or its authorized

-8-



--------------------------------------------------------------------------------



 



representative shall have the right to inspect the books of Lessor in Lessor’s
own office and with reasonable prior written notice to Lessor, for the purpose
of verifying Lessor’s determination of Operating Services and Real Estate Taxes.
     Upon termination of this lease, the amount of any corrected amount between
estimated and actual costs with respect to the final Comparison Year shall
survive the termination of the lease and shall be paid to Lessee or Lessor as
appropriate within thirty (30) days after final reconciliation.
     Computation of or adjustment to Operating Services and/or Real Estate Taxes
pursuant to this paragraph or to rent pursuant to Paragraph 3 shall be computed
based on a three hundred sixty-five (365) day year.
     Lessee shall have no obligation to pay the cost of any Real Estate Taxes or
Operating Services of a type not also included in the 2012 actual Real Estate
Taxes or the 2012 actual Operating Services. If the 2012 actual Real Estate
Taxes or the 2012 actual Operating Services are not based on a fully leased
Building, then such amounts shall be increased to reflect a 100% leased
Building.
     For an example, see Exhibit B attached hereto.
     20. ADDITIONAL TAXES OR ASSESSMENTS, Should there presently be in effect or
should there be enacted during the term of this Lease, any law, statute or
ordinance levying any assessments or any tax upon the leased premises other than
federal or state income taxes that are included in “Real Property Taxes”, Lessee
shall reimburse Lessor for Lessee’s proportionate share of said expenses at the
same time as rental payments.
     21. LATE PAYMENTS, Any payment, required to be made pursuant to this Lease,
not made on the date the same is due shall bear interest at a rate equal to
three percent (3%) above the prime rate of interest charged from time to time by
Bank of America, or its successor.
     In addition to any interest charged herein, a late charge of five percent
(5%) of the payment amount shall be incurred for payments received more than
five (5) days late.
     22. RISK, All personal property of any kind or description whatsoever in
the demised Premises shall be at Lessee’s sole risk. Lessor shall not be liable
for any damage done to or loss of such personal property or damage or loss
suffered by the business or occupation of the Lessee arising from any acts or
neglect of co-tenants or other occupants of the Building, or of Lessor or the
employees of Lessor, or of any other persons, or from bursting, overflowing or
leaking of water, sewer or steam pipes, or from the heating or plumbing or
sprinklering fixtures, or from electric wires, or from gas, or odors, or caused
in any other manner whatsoever except in the case of negligence on the part of
Lessor. Lessee shall keep in force throughout the term of this lease such
casualty, general liability and business interruption insurance as a prudent
tenant occupying and using the Premises would keep in force. Lessor shall
maintain all-risk property insurance during the Lease term in an amount equal to
the full replacement value of the Building.
     23. INDEMNIFICATION, Lessee will defend, indemnify and hold harmless Lessor
from any claim, liability or suit including attorney’s fees on behalf of any
person, persons, corporations

-9-



--------------------------------------------------------------------------------



 



and/or firm for any injuries or damages occurring in or about the said Premises
or on or about the sidewalk, stairs, or thoroughfares adjacent thereto to the
extent such damages or injury was caused or partially caused by the ordinary or
gross negligence or intentional act of Lessee and/or by Lessee’s agents,
employees, servants, customers or clients. Notwithstanding anything to the
contrary herein, Lessor shall not be released or indemnified from, and shall
indemnify, defend, protect and hold harmless Lessee from, all losses, damages,
liabilities, claims, attorneys’ fees, costs and expenses arising from the
negligence or willful misconduct of Lessor or its agents, contractors, licensees
or invitees, Lessor’s violation of any law, order or regulation, or a breach of
Lessor’s obligations or representations under this Lease.
     24. WAIVER OF SUBROGATION, Notwithstanding anything to the contrary herein,
Lessee and Lessor do hereby release and relieve each other and their respective
agents, employees, successors, assignees and sublessees from all liability for
injury to any person or damage to any property that is caused by or results from
a risk which is actually insured against, which is required to be insured
against under this Lease, or which would normally be covered by all risk
property insurance. All of Lessor’s and Lessee’s repair and indemnity
obligations under this Lease shall be subject to the waiver contained in this
paragraph.
     25. SUBORDINATION, This lease and all interest and estate of Lessee
hereunder is subject to and is hereby subordinated to all present and future
mortgages and deeds of trust affecting the Premises or the property of which
said Premises are a part. Lessee agrees to execute at no expense to the Lessor,
any reasonable instrument which may be deemed necessary or desirable by the
Lessor to further effect the subordination of this lease to any such mortgage or
deed of trust. In the event of a sale or assignment of Lessor’s interest in the
Premises, or in the event of any proceedings brought for the foreclosure of, or
in the event of exercise of the power of sale under any mortgage or deed of
trust made by Lessor covering the Premises, Lessee shall attorn to the purchaser
and recognize such purchaser as Lessor. Lessee agrees to execute, at no expense
to Lessor, any estoppel certificate deemed necessary or desirable by Lessor to
further effect the provisions of this paragraph. Notwithstanding anything to the
contrary herein, prior to the Commencement Date, Lessor shall obtain from any
lenders or ground lessors of the Premises a written agreement in form reasonably
satisfactory to Lessee providing for recognition of Lessee’s interests under
this Lease in the event of a foreclosure of the lenders security interest or
termination of the ground lease. Further, the subordination of this Lease to a
ground lease or instrument of security shall be conditioned upon Lessee’s
receipt from any such ground lessors or lenders such a recognition agreement
     26. CASUALTY, In the event the leased Premises or the said Building is
destroyed or injured by fire, earthquake or other casualty, then Lessor may, at
Lessor’s option, proceed with reasonable diligence to rebuild and restore the
said Premises or such part thereof as may be injured as aforesaid, provided that
within sixty (60) days after such destruction or injury Lessor will notify
Lessee of Lessor’s intention to do so, and during the period of such rebuilding
and restoration the rent shall be abated on the portion of the Premises that is
unfit for occupancy. During any period of abatement of rent due to casualty or
destruction of the Premises, Lessor shall use its best efforts to locate
comparable space for Lessee at the fair market rate not to exceed Lessee’s
rental rate hereunder. Lessor shall not be liable for any consequential damages
by reason of inability, after use of its best efforts, to locate alternative
space comparable to the premises leased hereunder. Notwithstanding the
foregoing, if the Premises are damaged by any peril and Lessor does not

-10-



--------------------------------------------------------------------------------



 



terminate this Lease, then Lessee shall have the option to terminate this Lease
if the Premises cannot be, or are not in fact, fully restored by Lessor to their
prior condition within ninety (90) calendar days after the damage. Lessor shall
not have the right to terminate this Lease if the damage to the Building does
not affect the Premises or is (a) due to a risk required to be insured against
under Section 22 of this Lease or (b) relatively minor (e.g., repair or
restoration would cost less than ten percent (10%) of the replacement cost of
the Building). Whenever Rent is to be abated under this Lease, all Rent and
additional rent shall be equitably abated based upon the extent to which
Lessee’s use of the Premises is diminished. Notwithstanding anything to the
contrary in the Master Lease (defined below), Lessor’s obligations to restore
the Premises and rights to terminate this Lease or the Master Lease following a
casualty shall, effective as of the date of execution of this Lease, be as set
forth in this Section 26.
     27. INSOLVENCY, If Lessee becomes insolvent, or makes a general assignment
for the benefit of creditors, or a receiver is appointed for the business or
property of Lessee, or a petition is filed in a court of competent jurisdiction
to have Lessee adjudged bankrupt, then Lessor may at Lessor’s option terminate
this ease. Said termination shall reserve unto Lessor all of the rights and
remedies available under Paragraph 28 (“Default”) hereof, and Lessor may accept
rents from such assignee or receiver without waiving or forfeiting said right of
termination.
     28. DEFAULT, If this Lease is terminated in accordance with any of the
terms herein or operation of law or equity, or if Lessee vacates or abandons the
Premises, or if Lessee shall fail at any time to keep or perform any of the
covenants or conditions of this Lease, including but not limited to payment of
rent and other charges due under the Lease, then, and in any of such events,
Lessor may with or without notice or demand, at Lessor’s option, and without
being deemed guilty of trespass and/or without prejudicing any remedy or
remedies which might otherwise be used by Lessor for arrearages or preceding
breach of covenant or condition of this Lease, enter into and repossess said
Premises and expel the Lessee and all those claiming under Lessee. In such event
Lessor may eject and remove from said Premises all goods and effects (forcibly
if necessary). This lease if not otherwise terminated may immediately be
declared by Lessor as terminated. The termination of this lease pursuant to this
Article shall not relieve Lessee of its obligations to make the payments
required herein, In the event this Lease is terminated pursuant to this Article,
or if Lessor enters the Premises without terminating this lease and Lessor
relets all or a portion of the Premises, Lessee shall be liable to Lessor for
all the costs of reletting, including necessary renovation and alteration of the
leased Premises. Lessee shall remain liable for all unpaid rental which has been
earned plus late payment charges pursuant to Paragraph 21 and for the remainder
of the term of this lease for any deficiency between the net amounts received
following reletting and the gross amounts due from Lessee, or if Lessor elects,
Lessee shall be immediately liable for all rent and additional rent
(Paragraph 19) that would be owing to the end of the term, less any rental loss
Lessee proves could be reasonably avoided, which amount shall be discounted by
the discount rate of the Federal Reserve Bank, situated nearest to the Premises,
plus one percent (1%). Waiver by the Lessor of any default, monetary or
non-monetary, under this Lease shall not be deemed a waiver of any future
default under the Lease. Acceptance of rent by Lessor after a default shall not
be deemed a waiver of any defaults (except the default pertaining to the
particular payment accepted) and shall not act as a waiver of the right of
Lessor to terminate this Lease as a result of such defaults by an unlawful
detainer action or otherwise. Notwithstanding anything to the contrary herein,
Lessee shall not be deemed to be in default on account of Lessee’s failure to
(a) pay money to Lessor, unless such

-11-



--------------------------------------------------------------------------------



 



failure to pay continues for five (5) calendar days after Lessee’s actual
receipt of written notice of the delinquency or (b) perform any other covenant
of this Lease, unless such failure continues after Lessee’s actual receipt of
written notice for a period of thirty (30) calendar days or such longer time as
may reasonably be required to cure the default. Notwithstanding anything to the
contrary herein, Lessee shall not be in default of this Lease solely because it
abandons or vacates the Premises, or as a consequence of the filing of an
involuntary bankruptcy petition, the appointment of a receiver, the attachment
of any interest in this Lease or of Lessee’s other assets or the exercise by any
third party of any other remedy with respect to Lessee, Lessee’s interest in
this Lease or Lessee’s other assets, unless the petition, receiver, attachment
or other remedy is not discharged within sixty (60) calendar days.
Notwithstanding anything to the contrary herein, (a) Lessor shall use its best
efforts to mitigate any damages resulting from any default by Lessee, and Lessee
shall not in any event be liable for any damages reasonably mitigable by Lessor
and (b) Lessor waives any rights of distraint or to imposition of a Landlord’s
lien as a remedy for unpaid rent or other charges due under this Lease.
Provided, however, that Lessor shall retain all rights and remedies afforded by
law or equity with regard to any personal property which is not removed from the
Premises by Lessee within fifteen (15) days after Lessee’s surrender of the
Premises following the termination of the lease term.
     29. EXCESS UTILITIES AND SERVICES/ACTUAL COSTS, In the event that Lessee
requires utilities including electricity, water, heating, ventilating or
air-conditioning (“HVAC”) and/or services in excess of what Lessor is required
to provide during Business Hours, Lessor agrees to provide such extra utilities
and services and Lessee agrees to reimburse to Lessor its actual costs of
providing such extra utilities and services (“Actual Costs”), without a profit
to or overhead charge by Lessor. In the event Lessee requires electricity and
water in excess of the existing service on the floor, as of the date of this
Lease, or modifications to the Base Building are required (such as risers or
conduits), Lessor shall make such modifications and Lessee shall pay the Actual
Costs of such modifications. Lessor may install a separate electrical and water
meter, and bill Lessee separately for such electrical and water consumption if
Lessee’s electrical and water usage exceeds the amounts utilized for the Tenant
Improvements defined on Exhibit C.
     30. TENANT IMPROVEMENT ALLOWANCE, Notwithstanding anything to the contrary
herein, Lessee may construct the tenant improvements (the “Tenant Improvements”)
described on Exhibit C attached hereto (the “Work Letter”): provided, however,
that on January 1, 2011, Lessor shall provide a Tenant Improvement allowance of
$12.00 per rentable square foot (the “TI Allowance”) for all hard and soft costs
of such Tenant Improvements, including, without limitation, interior
improvements, infrastructure, permits, contractor fees, architects’, engineers’
and consultants’ fees, furniture moving and voice and cabling costs, subject to
the terms and provisions of the Work Letter. Lessor shall not be called upon to
make any alterations and/or modifications to the Premises as a result of the
Tenant Improvements, except as provided in the Work Letter. Lessee shall be
responsible for completing all tenant improvements. Lessor shall not charge
Lessee a project management fee. Lessee shall select its’ own general
contractor. Such general contractor shall be approved by Lessor. Such approval
shall not be unreasonably withheld. Lessor hereby approves of
                     as Lessee’s general contractor. At the end of the Lease
term, Lessee shall to remove its personal property (not including the Tenant
Improvements). Lessee shall repair any damage to the Premises associated with
the removal of such equipment. Notwithstanding anything to the contrary herein,
Lessee shall be entitled to surrender the Tenant Improvements upon the
termination of the Lease. Notwithstanding anything to the contrary in or the
existence of the Master

-12-



--------------------------------------------------------------------------------



 



Lease, Lessee may commence construction of the Tenant Improvements upon
execution of this Lease.
     31. SPACE PLANNING ALLOWANCE, Lessor shall provide an initial space
planning allowance of $0.15 per rentable square foot (the “Space Planning
Allowance”, together with the TI Allowance, the “Allowances”). Lessee shall have
the right to select an architect of its choice.
     32. RENEWAL OPTION, Lessee shall have one (1) renewal option subject to
eight (8) month’s prior written notice. The renewal option shall be for a five
(5) year term. Upon the commencement of the renewal term, Base Rent shall be
adjusted to reflect the fair market rate for comparable office/lab space. The
determination of fair market rate shall be at the prevailing market rate for
comparable second generation office buildings of similar age, condition and
location, including all customary Lessor concessions, including tenant
Improvement Allowance, free rent, and brokerage commissions (the “Market Rate”).
The Market Rate shall be determined by the agreement of the parties or, if the
parties cannot agree within sixty (60) days prior to the commencement of such
renewal term, then by an appraisal. All other terms and conditions contained in
this Lease, as the same may be amended from time to time by the parties in
accordance with the provisions of this Lease, shall remain in full force and
effect and shall apply during the renewal term. If it becomes necessary to
determine the Market Rate by appraisal, real estate appraiser(s), all of whom
shall be Members of the Appraisal Institute and who have at least five (5) years
experience appraising research, development and office space located in the
vicinity of the Premises shall be appointed and shall act in accordance with the
following procedures:
          (i) If the parties are unable to agree on the Market Rate within the
allowed time, either party may demand an appraisal by giving written notice to
the other party, which demand to be effective must state the name, address and
qualifications of an appraiser selected by the party demanding an appraisal (the
“Notifying Party”). Within ten (10) calendar days following the Notifying
Party’s appraisal demand, the other party (the “Non-Notifying Party”) shall
either approve the appraiser selected by the Notifying Party or select a second
properly qualified appraiser by giving written notice of the name, address and
qualification of such appraiser to the Notifying Party. If the Non-Notifying
Party fails to select an appraiser within the ten (10) day period, the appraiser
selected by the Notifying Party shall be deemed selected by both parties and no
other appraiser shall be selected. If two appraisers are selected, they shall
select a third appropriately qualified appraiser. If the two appraisers fail to
select a third qualified appraiser, the third appraiser shall be appointed by
the then presiding judge of the county where the Premises are located upon
application by either party.
          (ii) If only one appraiser is selected, that appraiser shall notify
the parties in simple letter form of its determination of the Market Rate within
fifteen (15) calendar days following his selection, which appraisal shall be
conclusively determinative and binding on the parties as the appraised Market
Rate. If multiple appraisers are selected, the appraisers shall meet not later
than ten (10) calendar days following the selection of the last appraiser. At
such meeting the appraisers shall attempt to determine the Market Rate as of the
commencement date of the renewal term by the agreement of at least two (2) of
the appraisers. If two (2) or more of the appraisers agree on the Market Rate at
the initial meeting, such agreement shall be determinative and binding upon the
parties hereto and the agreeing appraisers shall, in simple letter form executed
by the agreeing

-13-



--------------------------------------------------------------------------------



 



appraisers, forthwith notify both Lessor and Lessee of the amount set by such
agreement. If multiple appraisers are selected and two (2) appraisers are unable
to agree on the Market Rate, all appraisers shall submit to Lessor and Lessee an
independent appraisal of the Market Rate in simple letter form within twenty
(20) calendar days following appointment of the final appraiser. The parties
shall then determine the Market Rate by averaging the appraisals; provided that
any high or low appraisal, differing from the middle appraisal by more than ten
percent (10%) of the middle appraisal, shall be disregarded in calculating the
average.
          (iii) If only one appraiser is selected, then each party shall pay
one-half of the fees and expenses of that appraiser. If three appraisers are
selected, each party shall bear the fees and expenses of the appraiser it
selects and one-half of the fees and expenses of the third appraiser.
     33. TERMINATION OPTION, Lessee shall have an ongoing option to terminate
this Lease any time following April 30, 2013. In such case, Lessee shall provide
Lessor with at least twelve (12) months prior written notice. Further, upon
Lessee’s notice of termination, Lessee shall pay Lessor a termination penalty
equal to four (4) months of the then current Base Rent, including those
pass-through costs defined in Paragraph 19. OPERATING SERVICES AND REAL ESTATE
TAXES and Paragraph 20. ADDITIONAL TAXES OR ASSESSMENTS, plus all unamortized
transaction costs (as of the termination date (including tenant improvements,
allowance and real estate commission).
     34. EXPANSION RIGHTS, Lessee shall have a continuous and ongoing right of
first refusal to lease any contiguous space in the Building that should become
available over the Lease term (“Expansion Space”). Lessor shall notify Lessee if
Lessor receives a bona fide offer from a third party to lease any Expansion
Space. Lessee shall then have ten (10) days after receipt of such notice to
elect to lease the Expansion Space. If Lessee does not indicate in writing its
agreement to lease the Expansion Space on the terms contained in Lessor’s notice
within said ten (10) day period, the Lessor thereafter shall have the right to
lease the Expansion Space to a third party terms consistent with fair market
rate for comparable office/lab space. If Lessor does not lease the Expansion
Space within ninety (90) days after the expiration of said ten (10) business day
period, any further transaction shall be deemed a new determination by Lessor to
lease the Expansion Space and the provisions of this paragraph shall again be
applicable. Lessee’s rejection of any particular offer shall not relieve Lessor
of its obligation to again offer any Expansion Space to Lessee at any time that
the Expansion Space subsequently becomes available.
     In the event Lessee’s expansion needs cannot be accommodated within the
Building, Lessee shall have the right to relocate anywhere within the Lessor’s
local portfolio. In such event, a new five (5) year lease term would be entered
into on the same terms and conditions as set forth in this Lease.
     35. PARKING, Lessee has the right, but not the obligation, to rent eight
(8) parking stalls in the Building’s garage and thirty (30) stalls outside.
Parking rates shall be consistent with prevailing parking rates. Lessor
represents that the current charge for parking is $190.00 per space inside the
parking garage and $180.00 per space outside the parking garage.

-14-



--------------------------------------------------------------------------------



 



     36. BINDING EFFECT, The parties hereto further agree with each other that
each of the provisions of this lease shall extend to and shall, as the case may
require, bind and inure to the benefit, not only of Lessor and Lessee, but also
of their respective heirs, legal representatives, successors and assigns,
subject, however, to the provisions of Paragraph 18 of this lease.
     It is also understood and agreed that the terms “Lessor” and “Lessee” and
verbs and pronouns in the singular number are uniformly used throughout this
lease regardless of gender, number or fact of incorporation of the parties
hereto. The typewritten riders or supplemental provisions, if any, attached or
added hereto are made a part of this lease by reference. It is further mutually
agreed that no waiver by Lessor of a breach by Lessee of any covenant or
condition of this lease shall be construed to be a waiver of any subsequent
breach of the same or any other covenant or condition.
     37. HOLDING OVER, If Lessee holds possession of the Premises after term of
this lease, Lessee shall be deemed to be a month-to-month tenant upon the same
terms and conditions as contained herein, except monthly base rent which shall
be one hundred twenty-five percent (125%) of the monthly base rent hereunder.
During month-to-month tenancy, Lessee acknowledges Lessor will be attempting to
relet the Premises. Lessee agrees to cooperate with Lessor and Lessee further
acknowledges Lessor’s statutory right to terminate the lease with proper notice.
     38. ATTORNEY’S FEES, If any legal action is commenced to enforce any
provision of this lease, the prevailing party shall be entitled to an award of
reasonable attorney’s fees and disbursements.
     39. NO REPRESENTATIONS, Lessor has made no representations or promises
except as contained herein or in some future writings signed by Lessor.
     40. QUIET ENJOYMENT, Effective as of the execution of this Lease, so long
as Lessee pays the rent and performs the covenants contained in this lease,
Lessee shall hold and enjoy the Premises peaceably and quietly, subject to the
provisions of this lease.
     41. RECORDATION, Lessee shall not record this lease without the prior
written consent of Lessor, whose consent shall not be unreasonably withheld,
conditioned or delayed. However, at the request of Lessor, both parties shall
execute a memorandum or “short form” of this lease for the purpose of
recordation in a form customarily used for such purpose. Said memorandum or
short form of this lease shall describe the parties, the Premises and the lease
term, and shall incorporate this lease by reference.
     42. MUTUAL PREPARATION OF LEASE, It is acknowledged and agreed that this
lease was prepared mutually by both parties. In the event of ambiguity, it is
agreed by both parties that it shall not be construed against either party as
the drafter of this lease.
     43. GOVERNING LAW, This lease shall be governed by, construed and enforced
in accordance with the laws of the State of Washington.
     44. NOTICES, Unless at least five (5) calendar days’ prior written notice
is given in the manner set forth in this paragraph, the address of each party
shall be that address set forth below their signatures at the end of this Lease.
All notices, demands or communications in connection with

-15-



--------------------------------------------------------------------------------



 



this Lease shall be personally delivered or properly addressed and deposited in
the mail (certified, return receipt requested, and postage prepaid). Notices
shall be deemed delivered (a) upon receipt, if personally delivered, or
(b) three (3) business days after mailing, if mailed as set forth above.
     45. ENVIRONMENTAL, To the best knowledge of Lessor, (a) no Hazardous
Material is present in the Building or the soil, surface water or groundwater
thereof, (b) no underground storage tanks are present on the Building, and
(c) no action, proceeding or claim is pending or threatened regarding the
Building concerning any Hazardous Material or pursuant to any environmental law.
Under no circumstance shall Lessee be liable for, and Lessor shall indemnify,
defend, protect and hold harmless Lessee, its agents, contractors, stockholders,
directors, successors, representatives, and assigns from and against, all
losses, costs, claims, liabilities and damages (including attorneys’ and
consultants’ fees) of every type and nature, directly or indirectly arising out
of or in connection with any Hazardous Material present at any time in or about
the Building, or the soil, air, improvements, groundwater or surface water
thereof, or the violation of any laws, orders or regulations, relating to any
such Hazardous Material, except to the extent that any of the foregoing actually
results from the release or emission of Hazardous Material by Lessee or its
agents or employees in violation of applicable environmental laws. “Hazardous
Material” shall mean any material which is now or hereafter regulated by any
governmental authority which poses a hazard to the environment or human health.
This section constitutes the entire agreement of Lessor and Lessee regarding
Hazardous Materials. No other provision of this Lease shall be deemed to apply
thereto.
     46. APPROVALS, Whenever this Lease requires an approval, consent,
determination, selection or judgment by either Lessor or Lessee, unless another
standard is expressly set forth, such approval, consent, determination,
selection or judgment and any conditions imposed thereby shall be reasonable and
shall not be unreasonably withheld or delayed and, in exercising any right or
remedy hereunder, each party shall at all times act reasonably and in good
faith.
     47. REASONABLE EXPENDITURES, Any expenditure by a party permitted or
required under this Lease, for which such party demands reimbursement from the
other party, shall be limited to the fair market value of the goods and services
involved, shall be reasonably incurred, and shall be substantiated by
documentary evidence available for inspection and review by the other party.
     48. LESSOR’S DEFAULT, In the event Lessor fails to perform any of its
obligations under this Lease and (except in case of emergency posing an
immediate threat to persons or property, in which case no prior notice shall be
required) fails to cure such default within thirty (30) calendar days after
written notice from Lessee specifying the nature of such default where such
default could reasonably be cured within said thirty (30) day period, or fails
to commence such cure within said thirty (30) day period and thereafter
continuously with due diligence prosecute such cure to completion where such
default could not reasonably be cured within said thirty (30) day period, then
Lessee may, in addition to its other remedies, cure any default of Lessor at
Lessor’s cost and deduct the reasonable cost of such cure from rent.
     49. PRIOR SUBLEASE, The parties hereto acknowledge that prior to the
Commencement Date, Lessee is subleasing the Premises from Muze Inc., a Delaware
corporation (“Sublandlord”) pursuant to a Sublease Agreement dated May ___, 2008
(the “Sublease”). The

-16-



--------------------------------------------------------------------------------



 



parties hereto agree that in the event Sublandlord’s lease with Lessor for the
Premises leased herein (the “Master Lease”) is terminated early (i) for any
reason other than a termination due to damage or destruction of the Premises or
Building, the Commencement Date shall be modified to be the date immediately
following the termination date of the Master Lease and the concurrent
termination of the Sublease; in which event, during the period between the early
termination date of the Master Lease and the scheduled Commencement Date of this
Lease, Lessee shall continue to pay rent and operating expenses at rates set
forth in the Sublease, and the Term of this Lease shall be adjusted accordingly;
or (ii) if the Master Lease is terminated by Sublandlord or by Lessor due to
damage or destruction of the Premises or the Building, the Sublease shall
terminate concurrently with the Master Lease and this Lease shall be rescinded
concurrently with the termination of said Master Lease and all amounts
previously paid by Lessee to Lessor shall be returned to Lessee.
     50. BROKER COMMISSION, Lessor shall pay to The Staubach Company a leasing
commission equal to four and 50/100 dollars per rentable square foot
($4.50/RSF). Such commission shall be payable to The Staubach Company, half upon
full execution of lease documents by all parties and the remaining half twelve
months after the execution of this Lease. Additionally, should Lessee default on
this Office Lease, The Staubach Company shall reimburse Lessor the unamortized
portion of the leasing commission. IN WITNESS WHEREOF, the parties hereof have
executed this lease the day and year first above written.

     
SELIG HOLDINGS COMPANY,
  ONCOTHYREON INC.,
a Washington limited liability company
  a Delaware corporation
 
   
/s/ Martin Selig
  /s/ Robert Kirkman, M.D.
 
   
By: Martin Selig
  By: Robert Kirkman, M.D.
Its: Managing Member
  Its: CEO
“Lessor”
  “Lessee”

-17-



--------------------------------------------------------------------------------



 



                 
STATE OF WASHINGTON
    )          
 
    )     ss.    
COUNTY OF KING
    )          

     On this 9th day of May, 2008, before me, a Notary Public in and for the
State of Washington, personally appeared MARTIN SELIG, to me known to be the
Managing Member respectively, of Selig Holdings Company, LLC the entity that
executed the foregoing instrument, and acknowledged said instrument to be the
free and voluntary act and deed of said entity, for the uses and purposes
therein mentioned, and on oath stated that he/she/they is/are authorized to
execute said instrument on behalf of the entity.

                  /s/ Jill M. Hayes       Notary Public in and for the State of
Washington      Residing at: Issaquah
My commission expires: June 1, 2010     

                 
(Individual)
               
 
               
STATE OF
    )          
 
    )     ss.    
COUNTY OF
    )          

     On this ___ day of                     , 20___, before me, a Notary Public
in and for the State of                     , personally appeared
                                        , the individual(s) who executed the
within and foregoing instrument, and acknowledged said instrument to be
his/her/their free and voluntary act and deed for the uses and purposes therein
mentioned.

     
 
   
 
  Notary Public in and for the State of
 
 
 
 
  Residing at:
 
 
 
 
  My commission expires:
 
 
 

 



--------------------------------------------------------------------------------



 



                 
(Partnership)
               
 
               
STATE OF
    )          
 
    )     ss.    
COUNTY OF
    )          

     On this ___ day of                     , 20___, before me, a Notary Public
in and for the State of                                         , personally
appeared                     , to me known to be partner(s) of
                                                            , the partnership
that executed the foregoing instrument, and acknowledged said instrument to be
the free and voluntary act and deed of said partnership, for the uses and
purposes therein mentioned, and on oath stated that he/she/they is/are
authorized to execute said instrument on behalf of the partnership.

     
 
   
 
  Notary Public in and for the State of
 
 
 
 
  Residing at:
 
 
 
 
  My commission expires:
 
 
 

                 
(Corporation)
               
 
               
STATE OF WASHINGTON
    )          
 
    )     ss.    
COUNTY OF KING
    )          

     On this 9th day of May, 2008, before me, a Notary Public in and for the
State of Washington, personally appeared Robert Kirkman, M.D., to me known to be
the CEO, respectively, of Oncothyreon, the corporation that executed the within
and foregoing instrument, and acknowledged said instrument to be the free and
voluntary act and deed of said corporation, for the uses and purposes therein
mentioned, and on oath stated that he/she/they is/are authorized to execute said
instrument and that the seal affixed is the corporate seal of said corporation.

                  /s/ Marcia K. Newlun       Notary Public in and for the State
of Washington      Residing at: Redmond
My commission expires: March 9, 2009     

-2-



--------------------------------------------------------------------------------



 



Exhibit A
(MAP) [v50481v5048104.gif]

 



--------------------------------------------------------------------------------



 



Exhibit B
EXAMPLE
     The intent is to include Lessee’s proportionate share of all Base Year
Costs in Lessee’s Annual Base Rental Rate. It is further the intent to limit
adjustments to Lessee’s Base Year Costs to actual increases in cost. The
Operating Services that vary with occupancy are adjusted to the greater of
actual occupancy or 100% occupancy for the base year to fairly establish the
Base Year Costs at an equitable standard for comparison purposes. Comparison
Years are similarly adjusted for purposes of fairness and equality. To prevent
any confusion regarding computation of Base Year Costs, Comparison Year Costs
and the adjustment of those costs to 100% occupancy, if necessary, we have set
forth the following example. It is important to note that if adjustment to 100%
occupancy is necessary, not all Operating Services are adjusted.
     Expenses requiring adjustment are those which are 100% dependent upon the
change in footage and adjust with the change in occupied footage. This category
includes electricity, water/sewer, superintendent, disposal, management,
janitorial supplies, window washing, repair and maintenance, HVAC maintenance,
and janitorial labor.
     Other expenses do not require adjustment nor are they dependent upon
occupied footage change. These categories are the same whether the Building is
empty or full. They are, insurance, security, elevator, landscaping and
telephone.
     Real Estate Taxes are dependent upon independent assessment. Real Estate
Taxes are not adjusted to 95%, but are established for each respective year
based on the actual tax paid whether for the respective Base Year or each
subsequent Comparison Year(s).
     Please note the expenses noted below which are and are not adjusted and the
adjustment to each expense to achieve 95% occupancy, if necessary. The method of
adjusting expenses depicted in the example will be followed when adjusting
actual Operating Service Expenses for both the Base Year and Comparison Year(s).
HYPOTHETICAL FACTS

         
Building Occupancy:
    80% 
Actual Base Year Costs:
    $375,000  
Grossed Base Year Costs to 95%:
    $440,000  
Actual Comparison Year Costs: (see below)
    $405,440  
Grossed Comparison Year Costs to 95%: (see below)
    $463,080  
Tenant Premises:
    10,000 RSF  
Building RSF:
    125,000 RSF  
Tenant Proportionate Basis:
    10,000 + 125,000 8 %

 



--------------------------------------------------------------------------------



 



EXAMPLE

                          Actual     Grossed       Description   Expenses    
Expenses      
Percent Occupied
    80.00 %     95.00 %   Methodology
 
                   
Real Estate Taxes
  $ 54,854     $ 54,854     Actual Cost
 
                   
Operating Expenses
                   
Insurance
  $ 26,595     $ 26,595     Actual Cost
Electricity
  $ 69,358     $ 82,363     Adjusts with occupancy
Water & Sewer
  $ 4,945     $ 5,872     Adjusts with occupancy
Security
  $ 5,000     $ 5,000     Actual Cost
Elevator
  $ 7,526     $ 7,526     Actual Cost
Superintendent
  $ 82,869     $ 98,407     Adjusts with occupancy
Landscaping
  $ 2,912     $ 2,912     Actual Cost
Disposal
  $ 15,502     $ 18,409     Adjusts with occupancy
Management
  $ 41,680     $ 49,495     Adjusts with occupancy
Supplies
  $ 4,339     $ 5,153     Adjusts with occupancy
Window Washing
  $ 1,527     $ 1,813     Adjusts with occupancy
Repairs & Maintenance
  $ 24,333     $ 28,895     Adjusts with occupancy
Telephone
  $ 1,144     $ 1,144     Actual Cost
HVAC Maintenance
  $ 6,208     $ 7,372     Adjusts with occupancy
Janitorial
  $ 56,648     $ 67,270     Adjusts with occupancy
TOTALS:
  $ 405,440     $ 463,080      

-2-



--------------------------------------------------------------------------------



 



Exhibit C
WORK LETTER
     1. Lessor consents to Lessee’s construction of the initial Tenant
Improvements in the Premises as generally described on Schedule 1 attached
hereto (the “Tenant Improvements”) and in accordance with the terms of this Work
Letter.
     2. Before commencing construction, Lessee shall cause to be prepared final
plans, specifications and working drawings of the Tenant Improvements (the
“Final Plans”) as well as an estimate of the total cost for the Tenant
Improvements (the “Cost Estimate”). The Final Plans and Cost Estimate shall be
delivered to Lessor upon completion. Lessor shall have the right to reasonably
approve the Final Plans as soon as reasonably possible after its receipt of such
Final Plans but in no event later than ten (10) business days after receipt
thereof; provided, however, that Lessor shall not withhold its consent to the
extent the Final Plans are consistent with the design of the initial Tenant
Improvements as described in Schedule 1 attached hereto. If Lessor fails to
approve or disapprove such Final Plans with such ten (10) day period, then
Lessor shall be deemed to have approved such Final Plans. Notwithstanding
anything to the contrary herein, Lessee may terminate the Lease if Lessor
unreasonably withholds its consent to the Final Plans (or any change to the
Final Plans). Lessee shall be allowed to make changes in the Final Plans and
Cost Estimate in its sole discretion; provided, however, that Lessor shall have
the right to consent to any such change that materially affects the Building
systems, the structural portions of the Building, or the cost of insurance or
utilities; provided, that if Lessor fails to approve or disapprove any such
change within ten (10) calendar days after receipt of notice from Lessee
describing such change, then Lessor shall be deemed to have approved such
changes.
     3. Lessee shall be entitled to receipt of the Space Planning Allowance
and/or the TI Allowance (or such portion thereof that is allocable to the
construction of the Tenant Improvements) upon the later of January 1, 2011 and
the presentation of invoices and (in the case of the Additional TI Allowance
only) conditional lien waivers of the initial Tenant Improvements.
     4. Lessor shall be solely responsible for the cost of and in no event shall
any Allowance be used for the following: (a) costs related to the presence of
Hazardous Materials in the Premises or the surrounding area, (b) costs incurred
as a consequence of delay caused by Lessor, (c) penalties and late charges
attributable to Lessor’s failure to fund any Allowance or otherwise pay for any
amounts to be required to be paid by Lessor hereunder, and (d) costs to bring
the Premises or the Building into compliance with applicable laws and
restrictions, including, without limitation, the Americans with Disabilities Act
and environmental laws, but except for compliance with laws exclusive to
Lessee’s Tenant Improvements. In the event that the substantial completion of
the Tenant Improvements is delayed beyond the Commencement Date of the Sublease
due to the foregoing, Lessor shall reimburse Lessee for rents paid under the
Sublease during such delay.
     5. In the event Lessor fails to fund all or any portion of any Allowance,
Lessee may offset such amounts against the payment of rent under the Lease.

 



--------------------------------------------------------------------------------



 



Schedule 1 to Work Letter
Description of Tenant Improvements
(MAP) [v50481v5048105.gif]

 